                4:20-cv-00813-RMG                 Date Filed 06/01/20          Entry Number 26           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


 Supreme Raheem Ackbar, aka Ronald Gary#275886
                            Plaintiff
                          v.                                           )      Civil Action No.      4:20-cv-813-RMG
    Christopher Monaco, Scott Lewis, Officer                           )
   Thompson, Captain Harouff, K. Conrad, R.L.                          )
  Turner, Brian Stirling, C. Early, Susan Duffy, J                     )
Bennett, Adam Bradbury, D. Chandler, Rivera Lopez                      )
              and Steven McCarthy
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed with prejudice and without issuance and service of process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable


Date: June 1, 2020                                                           CLERK OF COURT


                                                                                                 s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
